—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied the motion of defendant Town of Constantia (Town) to renew its motion for summary judgment dismissing the complaint against it. The Town failed to establish that its submissions in support of its motion to renew could not have readily and with due diligence been made part of the original motion (see, Lindsay v Funtime, Inc. [appeal No. 2], 184 AD2d 1036). The testimony obtained in the depositions held after the denial of the Town’s original motion added nothing material to the issues the Town had raised in that motion. Further, the Town “failed to establish that the purported ‘new’ material was not in existence or was unavailable at the time the initial motion was made and to proffer a valid excuse for failing to submit that material in support of [its] initial motion [citations omitted]” (Doe v Roe, 210 AD2d 932, 933; see, Monroe Dewey Partners v MDR Dev., 159 AD2d 949). The information in the expert’s affidavit submitted with the Town’s motion to renew is based upon facts that were in the possession and knowledge of the Town at the time of its original motion. (Appeal from Order of Supreme Court, Oswego County, Hurl-butt, J. — Renewal.) Present — Green, J. P., Pine, Wisner, Balio and Boehm, JJ.